Citation Nr: 1421009	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-20 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent disabling for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to September 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In June 2012, the RO increased the initial evaluation of the Veteran's PTSD from 10 percent disabling to 30 percent disabling, effective March 19, 2010, the effective date of the grant of service connection.  As this does not represent the maximum rating available for PTSD, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In April 2013, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reveals that the Veteran has received treatment at the Boise VA Medical Center.  The records associated with the claims file are dated in November 2007, from May 2009 to July 2011, and from October 2011 to June 2012.  Therefore, on remand attempts must be made to obtain complete VA treatment records regarding the Veteran, including all records prior to November 2007, from November 2009 to May 2009; from July 2011 to October 2011, and since June 2012.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).

At the hearing before the undersigned, the Veteran reported that he receives continuous care for his PTSD from the Boise Vet Center.  The Veteran reported that he was trying to go once a month, that he went two weeks prior to the hearing, and that he was planning on going the same day as the hearing.  Review of the claims file does not reveal any Vet Center treatment notes dated from since June 2012.  The claims file reveals a statement from the Veteran's provider dated in September 2012 that indicates that they had been meeting since November 2010 and that prior to that the Veteran had been seen by other counselors.  Therefore, on remand, after obtaining any necessary authorization, attempts must be made to obtain and associate with the claims file complete Vet Center records regarding the Veteran, including those dated subsequent to June 2012.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The most recent VA examination evaluating the Veteran's PTSD disability was performed in September 2011.  As noted above, the Veteran has received consistent treatment for his PTSD up to his hearing in April 2013.  In addition, the Veteran reported at the hearing that his PTSD was worse since the prior examination.  Therefore, the Board finds that it must remand this claim for the Veteran to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his PTSD disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Lay statements of record indicate that the Veteran has worked in solitary types of employment to avoid stressful situations and that he could not work for another person.  At the hearing the Veteran reported that he was not working and had last worked during the winter shoveling snow.  He noted that he was looking for work.  He reported that two years prior he moved to California and worked in the summer and fall.  The Veteran stated that he had trouble working and that PTSD sometimes interfered with his ability to work.  He reported that it depended on who he was working with or under what kind of circumstances.  Where a claimant, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447, (2009).  The Board has therefore added a TDIU claim to the issues on appeal.  That claim is inextricably intertwined with the increased rating claim on appeal.  Harris v. Derwinski, 1 Vet. App. 180 (1991).   .

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with adequate notice with respect to the claim of entitlement to TDIU.

2.  Obtain and associate with the claims file all VA treatment records regarding the Veteran that are dated prior to November 2007, from November 2009 to May 2009; from July  2011 to October 2011, and since June 2012.

3.  After obtaining any necessary authorization, obtain and associate with the claims file complete Vet Center records regarding the Veteran, including those dated subsequent to June 2012. 

4.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his PTSD disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  In addition, the examiner must render an opinion on whether the Veteran's PTSD renders the Veteran unable to secure or follow a substantially gainful occupation.  

5. If, and only if, the Veteran is found to be unemployable due to his service-connected disability by the VA medical examiner, the agency of original jurisdiction (AOJ) should refer the case to VA's Director of Compensation and Pension for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

6.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



